Citation Nr: 1036002	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to the service-connected bilateral pes planus.

3.  Entitlement to service connection for a left knee disorder, 
including as secondary to the service-connected bilateral pes 
planus.

4.  Entitlement to service connection for a right knee disorder, 
including as secondary to the service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1990.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Little Rock, Arkansas, Regional Office (RO).

The Veteran appeared and testified at a Board personal hearing in 
December 2007 before the undersigned Acting Veterans Law Judge in 
Little Rock, Arkansas.  A copy of the transcript of this hearing 
has been associated with the claims file.

In May 2008, the Board reopened the claims for service connection 
for a back disorder, a bilateral hip disorder, and left and right 
knee disorders.  The appeal of these (reopened) claims was 
remanded on the merits to obtain any outstanding VA and private 
medical records and to obtain a VA examination with nexus 
opinions.  Subsequently, this development was completed, and the 
claims are ripe for adjudication upon the merits.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The back disorder was not caused or aggravated by the 
service-connected bilateral pes planus.

2.  The bilateral hip disorder was not caused or aggravated by 
the service-connected bilateral pes planus.

3.  The left knee disorder was not incurred in service, and was 
not caused or aggravated by the service-connected bilateral pes 
planus.

4.  The right knee disorder was not incurred in service, and was 
not caused or aggravated by the service-connected bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder secondary to the 
service-connected bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).

2.  Service connection for a bilateral hip disorder secondary to 
the service-connected bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).

3.  Service connection for a left knee disorder, including as 
secondary to the service-connected bilateral pes planus, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  Service connection for a right knee disorder, including as 
secondary to the service-connected bilateral pes planus, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act & Other Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must indicate that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Veteran was issued a July 2006 VCAA notification letter.  
After review of this letter, the Board finds that VA fulfilled 
the notice requirements under 38 U.S.C.A. § 5103(a).  The Veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  Although the 
issues were then on appeal as applications to reopen previously 
denied claims, the letter also notified the Veteran of the 
underlying elements of a direct service connection claim and a 
secondary service connection claim.  In addition, the letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and effective 
dates, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  As the July 2006 VCAA letter was issued 
prior to the August 2006 rating decision that denied the claims 
on appeal, the notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As directed by the May 2008 Board 
remand, additional VA records were obtained.  Further, the 
Veteran was issued a letter that requested the Veteran complete 
release of information forms for private treatment received.  
Although the issues on appeal were still listed as applications 
to reopen previously denied claims, the Board can find no 
possible prejudice in this error.  The Veteran did not submit 
release forms, and thus, there was no duty to obtain any 
additional possibly existent records.

Pursuant to the Board remand, the Veteran underwent a September 
2009 VA examination, and the examiner also completed an April 
2010 addendum.  Although cognizant that the Veteran's 
representative indicated that the examiner provided no rationale 
for his opinions, the representative only makes reference to the 
September 2009 report and not the April 2010 addendum.  The Board 
finds that the report with the addendum contains sufficient 
rationale to support the opinions provided.  In the Board's 
judgment, this examination report is sufficient on which to 
adjudicate the claims, and no further assistance is necessary to 
assist the Veteran.  See 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the December 2007 Board 
personal hearing, the undersigned noted the basis of the prior 
determination and noted the element of the claims that was 
lacking to substantiate the claims for benefits.  The undersigned 
specifically noted the issues on appeal and sources of possible 
evidence that if existent would help support the claims.  Thus, 
the Board finds that the hearing substantially complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) as outlined in Bryant.  

Service Connection Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir. 2007); Hickson v. West, 12 Vet. App. 
247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see 
also 38 C.F.R. § 3.303(a) (2009).

Service connection may also be granted for a disability shown to 
be proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected disability is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, generally, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) competent evidence establishing a 
nexus between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 



Factual Background

The Veteran testified at a Board personal hearing before the 
undersigned Acting Veterans Law Judge in December 2007.  At that 
time, the Veteran reported that his knees had been hurting for 
the last five years (or approximately 2002).  The Veteran 
contended that his constant limping due to the service-connected 
pes planus led to the swelling/pain in his knee.  The Veteran 
reported that his back had been hurting for a few years.  The 
Veteran also discussed the hip disability, but did not indicate 
the date of onset.  The testimony, in whole, discussed the 
disabilities as secondary to the service-connected foot 
disability of pes planus.  The Veteran noted his physician's 
opinion that the way he walked "awkwardly" affected his knees, 
hips, and back.  The Veteran did not contend that the 
disabilities were due to an injury or other incident during 
service.

Review of the Veteran's service treatment records reveals that in 
the May 1986 enlistment report of medical history the Veteran 
marked "no" as well as "don't know" to the question of whether 
he had a history of "trick" or locked knee.  The Veteran marked 
that he had history of "trick" or locked knee and had a history 
of swollen or painful joints on the June 1990 report of medical 
examination, completed prior to separation from service.  The 
clinician writing comments on this document wrote that the 
Veteran had leg cramps that were "merely those of any normal 
modern day adult's life and [the Veteran] describe[d] them as 
such."  The clinical examination completed in June 1990 did not 
reveal any abnormal finding of the knees, back, or feet.

The Veteran, in a February 2005 letter, wrote that during service 
a 2 1/2 ton truck ran up on the bridge of his right foot.  He wrote 
that his feet hurt "so badly" that it was now affecting his 
knees, hip, and back.

In a July 2005 statement, the Veteran's private physician noted 
the complaints of pain in the feet, and reported that the Veteran 
had since developed internal derangement with effusions and pain 
of the knees.  The private physician wrote that the Veteran had 
also developed "bilateral suprapatellar bursitis."  The 
physician did not provide a rationale for this opinion.

In an April 2006 statement, the same private physician wrote 
that, because of the pain in his feet, the Veteran walked 
awkwardly, causing knee, hip, and back troubles.  The physician 
did not further describe how the service-connected foot 
disability caused the Veteran to walk  "awkwardly" or how this 
led to disability in the knees, hips, or back.

The same private physician provided a third statement, received 
in December 2007.  He wrote this time that the severe pain of the 
pes planus was causing increasing difficulty with the Veteran's 
knees, hips, and low back.  No other rational was provided.

Pursuant to the Board remand, the Veteran was scheduled for a 
September 2009 VA examination.  The examiner noted review of the 
claims file, including knowledge of the foot disability.  The 
Veteran reported that his back began hurting in 2006.  The 
Veteran reported that the hips began hurting in 2004.  Regarding 
his knees, however, the Veteran reported that they began hurting 
in 1987 (in service) when he was in a motor vehicle accident.  
The Veteran also said that he played sports prior to service and 
had some injuries, but did not feel that they were significant 
enough to have them checked or have surgery.  The examiner 
further documented the Veteran's current complaints regarding the 
knees, hips, and back, and completed a physical examination.  The 
examiner wrote that the Veteran had a normal gait.  X-rays were 
taken of the knees, hips, and back.

Diagnoses were bilateral knee patellofemoral pain syndrome with 
early degenerative joint disease and laxity, early degenerative 
joint disease of the bilateral hips and "snapping hip on the 
right," and chronic lumbar sprain with spasm.  He opined that 
each diagnosed disability was less likely than not related to the 
Veteran's pes planus or any incident during service.

The examiner completed an April 2010 addendum to the examination 
report.  The examiner wrote that he again reviewed the claims 
file.  He noted the Veteran's reported history on entrance into 
service and in June 1990, prior to separation from service.  He 
noted that he disagreed with the "unsubstantiated opinion" of 
the private physician.  The examiner wrote that his negative 
opinion was based on the Veteran having a normal gait when he was 
examined, with the Veteran not having a limp.  The examiner wrote 
that there was not anything to suggest that the Veteran's feet 
were causing problems in other parts of his body.  The examiner 
also noted the lack of in-service injury.  He again opined that 
the service-connected pes planus did not cause or aggravate knee, 
hip, or back disabilities.  He opined that the feet did not 
"cause the other areas, influence them, aggravate them, or make 
them worse in any way."  The examiner also documented the 
Veteran's body mass index and noted that this placed the Veteran 
in "the morbid obesity category and which could be considered 
evidence for aggravation of the back and lower extremity problems 
in and of itself."

The examiner, however, again noted the "evidence" of a 1987 
motor vehicle accident.  The examiner wrote that the Veteran was 
in service at this time, and therefore, this could be considered 
a cause of his knee discomfort.

Service Connection Analysis

The Board finds that service connection for a back disorder, a 
bilateral hip disorder, a left knee disorder, and right knee 
disorder is not warranted.  The Veteran's assertion at the time 
of the Board hearing was that these disabilities were due to the 
service-connected pes planus disability.  He asserted that his 
physician and he believed that the way he walked created these 
problems.  The Veteran reported that these disabilities had 
developed in the more recent past.  In this regard, he testified 
before the Board that the knees began hurting in the last five 
years, or approximately 2002, and that the back had begun to hurt 
only a couple years prior.  In the VA examination, the Veteran 
reported that the hip disability had begun after service in 2004.  
Thus, it was appropriate to develop these claims only on the 
secondary service connection theory of entitlement.

Subsequent to the Board remand, however, the issue of direct 
service connection for the knee disabilities has been raised.  As 
discussed above, review of the service treatment records reveals 
that the Veteran marked upon the June 1990 report of medical 
history, completed prior to separation from service, that he had 
a "trick" or locked knee, and had a history of swollen or 
painful joints on the June 1990 report of medical examination, 
completed prior to separation from service.  The service examiner 
writing comments on this document wrote, however, that the 
Veteran's leg cramps were "merely those of any normal modern day 
adult's life and [the Veteran] describe[d] them as such."  No 
clinical disability was found at this time.  Thus, service 
treatment records do not support a finding of an in-service knee 
injury or disease, or even chronic symptoms of disability of the 
knees.

In the September 2009 VA examination report and in the April 2010 
addendum, the examiner discussed the Veteran's assertion that the 
knee disabilities had started in 1987 (in service) and that his 
knees had hurt from this time, but there is no service evidence 
of this contended motor vehicle accident.  The report of 1987 
incurrence counters the Veteran's own Board testimony in which he 
clearly indicated that the knee pain had begun after service.  
This more recent history of in-service knee injury is also 
inconsistent with an absence of service treatment record entry of 
motor vehicle accident with knee injury during service, or the 
Veteran's own, more contemporaneous, history reported at service 
separation that did not mention any in-service knee injuries or 
motor vehicle accident.  Based on the direct contradiction, the 
Veteran's statement of in-service incurrence is not credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Veteran's testimony was the basis of the examiner's opinion 
regarding in-service incurrence of left and right knee 
disabilities.  As such, the Board finds that the examiner's 
opinion regarding in-service incurrence is based on an inaccurate 
history.  In short, the Board finds, based on the evidence of 
record, that no injury occurred in service to the left or right 
knee, and thus, there is no need to further discuss entitlement 
to service connection on a direct service connection basis.  
Service connection on a direct basis is denied.  See 38 C.F.R. 
§ 3.303.

Regarding secondary service connection, the evidence supporting 
service connection are the Veteran's statements and the short 
statements from his private physician.  In the private 
physician's statements, he indicated that the Veteran walked 
"awkwardly" and this had led to the other disabilities.  He did 
not further describe the Veteran's gait or other abnormalities, 
nor document findings from an examination to determine the 
etiology of current disabilities of the back, knees, and hips.

In contrast, in the September 2009 VA examination and the April 
2010 addendum, the examination reviewed the claims file and 
completed an interview and examination of the Veteran.  He 
reported that the Veteran's gait was normal.  The examiner 
recorded findings from X-rays of the back, knees, and hips.  
After review of this evidence, the Board finds that the 
examiner's opinion that the diagnosed disabilities of the back, 
knees, and hips were not caused or aggravated by the service-
connected disability is adequately supported by rationale.  This 
examination report with addendum is of substantial probative 
value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's lay assertions regarding 
etiology.  The Veteran has not been shown to possess medical 
training or expertise to offer an opinion that his service-
connected bilateral pes planus causes or aggravates a back 
disorder, hip disorder, or left or right knee disorders.  The 
Veteran's opinion in this case does not go toward a finding 
capable of lay observation or a description of symptoms, and the 
Veteran is not relating findings provided by a medical 
professional.  That is, the Veteran's opinion deals with one 
disability causing other disabilities, and it is not probative on 
these points.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not applicable 
and the claims for service connection for a back, a 


bilateral hip disorder, a left knee disorder, and a right knee 
disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant").


ORDER

Service connection for a back disorder secondary to the service-
connected bilateral pes planus is denied.

Service connection for a bilateral hip disorder secondary to the 
service-connected bilateral pes planus is denied.

Service connection for a left knee disorder, including as 
secondary to the service-connected bilateral pes planus, is 
denied.

Service connection for a right knee disorder, including as 
secondary to the service-connected bilateral pes planus, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


